Citation Nr: 1227202	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  07-19 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include depression and schizophrenia.


REPRESENTATION

Appellant represented by:	Robin M. Webb, Esq.


WITNESS AT HEARING ON APPEAL

Veteran (Appellant)


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel

INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from October 1968 to September 1972.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an April 2006 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for a psychiatric disorder and a thoracolumbar spine disorder.

The Veteran provided testimony from Nashville, Tennessee, at an October 2007 Board videoconference hearing before the undersigned Veterans Law Judge in Washington, DC.  A transcript of the hearing is associated with the claims folder.

In October 2008, the Board denied service connection for a psychiatric disorder and a thoracolumbar spine disorder.  The Veteran timely appealed to the U.S. Court of Appeals for Veterans Claims (Court), which granted a Joint Motion for Remand (Joint Motion) in June 2009 which vacated the Board's October 2008 decision and remanded the issues back to the Board for compliance with instructions provided in the Joint Motion. 

In a September 2009 facsimile to the Board, the Veteran's attorney submitted the Veteran's written intent to withdraw the appealed issue of entitlement to service connection for a thoracolumbar spine disorder.  Therefore, in a November 2009 decision, the Board dismissed the appeal for service connection for a thoracolumbar spine disorder and again denied service connection for a psychiatric disorder.  

The Veteran filed a timely appeal to the Court, which issued a Memorandum Decision in December 2011 vacating the Board's November 2009 decision only as it pertained to the psychiatric disorder claim and remanded that issue back to the Board for compliance with the directives provided in the Memorandum Decision.  Thus, only the psychiatric disorder claim is before the Board for appellate review.      


FINDINGS OF FACT

1.  The Veteran experienced symptoms of a psychiatric disorder during active service. 

2.  Symptoms of a psychiatric disorder were not chronic in service. 

3.  Symptoms of a psychiatric disorder have been continuous since service separation. 

4.  The Veteran's psychiatric disorders, diagnosed as depression and schizophrenia, are related to his active service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a psychiatric disorder, to include depression and schizophrenia, have been met.  38 U.S.C.A. §§ 1101, 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Given the favorable disposition herein, no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as psychosis (which includes schizophrenia), to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may also be granted for aggravation of a preexisting injury suffered or disease contracted in line of duty.  A preexisting injury or disease will be considered to have been aggravated during service where there is an increase in disability during service unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (2011).  Aggravation of a preexisting injury or disease will not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306 (2011).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, "a lasting worsening of the condition" - that is, a worsening which existed not only during service and/or at the time of separation but also continued thereafter - is required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

A veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b) (2011).

For defects, infirmities, or disorders not noted when a veteran is examined, accepted and enrolled for service, the burden lies with the government to show, by clear and unmistakable evidence, that the defect, infirmity, or disorder both pre-existed and was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

With regard to the presumption of sound condition at entry into service, 
38 C.F.R. § 3.304(b) provides as follows:

Only such conditions as are recorded in examination reports are to be considered as noted.

(1)  History of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  Determinations should not be based on medical judgment alone as distinguished from accepted medical principles, or on history alone without regard to clinical factors pertinent to the basic character, origin and development of such injury or disease.  They should be based on thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof.

(2)  History conforming to accepted medical principles should be given due consideration, in conjunction with basic clinical data, and be accorded probative value consistent with accepted medical and evidentiary principles in relation to value consistent with accepted medical evidence relating to incurrence, symptoms and course of the injury or disease, including official and other records made prior to, during or subsequent to service, together with all other lay and medical evidence concerning the inception, development and manifestations of the particular condition will be taken into full account.

(3)  Signed statements of veterans relating to the origin, or incurrence of any disease or injury made in service if against his or her own interest is of no force and effect if other data do not establish the fact.  Other evidence will be considered as though such statement were not of record.

In addition, 38 C.F.R. § 3.303(c) provides that there are medical principles so universally recognized as to constitute fact (clear and unmistakable proof), and when in accordance with these principles the existence of a disability prior to service is established, no additional or confirmatory evidence is necessary.  This regulation also states that, where there is the notation or discovery during service of such residual conditions as scars, or absent, displaced, or resected parts of organs with no evidence of the pertinent antecedent active disease or injury during service, the conclusion must be that they pre-existed service.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for a Psychiatric Disorder

The Veteran contends that his current psychiatric disorders, diagnosed as depression and schizophrenia, were incurred during active service.  At the October 2007 videoconference hearing before the Board, the Veteran testified that he was treated and diagnosed with a nervous disorder in service in 1971 while stationed at Kunsan Air Base in Korea.  He contends that the nervous disorder was caused by the stress from his active duty responsibilities, and that the symptoms, which included paranoia and auditory hallucinations, have continued since service separation.  He further testified that he was diagnosed with schizophrenia in 1977 or 1978, and had been treated for schizophrenia since that time.  He alleged that he was possibly misdiagnosed with a nervous disorder in service, and that his symptoms at the time were actually manifestations of schizophrenia.

After a review of all the evidence of record, lay and medical, the Board finds that the Veteran did experience psychiatric disorder symptoms during service; however, the weight of the evidence demonstrates that psychiatric disorder symptoms were not chronic during service.  The May 1968 enlistment examination report is negative for any complaints, symptoms, diagnosis, or history of a psychiatric disorder.  On the Report of Medical History, the Veteran checked "no" next to "nervous trouble of any sort."  While there is no documentation of the psychiatric treatment the Veteran states he received in 1971, the June 1972 separation examination report reflects that the Veteran was treated for nervousness in 1970 due to job tension, thus establishing that the Veteran did experience some symptoms of a psychiatric disorder during active service.  The Veteran also checked "yes" next to "nervous trouble of any sort" on his Report of Medical History completed as part of the separation examination.  However, the June 1972 service separation examination report further indicates that he was treated and improved, with no complications or sequelae, and that psychiatric evaluation conducted at the time of separation from service was normal.  In short, the service treatment records that are available reflect that the Veteran incurred a nervous disorder in service, but that it resolved with treatment.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board next finds that the evidence is at least in equipoise as to whether psychiatric disorder symptoms have been continuous since service separation in September 1972.  Following service separation in September 1972, the Veteran reported at the June 2008 VA examination that he sought psychiatric treatment with Dr. D.B. in Nashville in the wake of his discharge from service.  The Court's December 2011 Memorandum Decision also references an allegation by the Veteran that he sought treatment with a private physician shortly after service who then died, making those records unavailable; however, this appears to be referencing the Veteran's testimony at the 2007 Board hearing that he sought treatment for a back disorder with a private physician after service, who later died.  In any case, the records of Dr. D.B. are not available.  Indeed, the evidence of record shows no complaints, diagnosis, or treatment for psychiatric disorder symptoms until January 1979, at which time the Veteran reported he had been experiencing auditory hallucinations and fear of being in crowds for one to one-and-a-half years.  He was diagnosed with schizophrenia at that time.  

As schizophrenia did not manifest to a compensable degree within one year of service, there is no factual basis to support a presumption of service connection for psychosis as a chronic disease.  See 38 C.F.R. §§ 3.307, 3.309.  In this regard, the Board notes the negative service separation examination and no documentation of a diagnosis or findings of schizophrenia of any severity during the one year post-service presumptive period.  See 38 C.F.R. § 4.130, Diagnostic Code 9203 (2011) (a 10 percent evaluation is assigned when there is occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms are controlled by continuous medication).  The evidence shows the first assessment of schizophrenia seven years after service in 1979.  Further, although the Veteran reported seeking psychiatric treatment shortly after service, there is no indication of occupational or social impairment or a diagnosis of schizophrenia at that time (indeed, the Veteran has consistently stated that he was not diagnosed with schizophrenia until 1977 or later).  Moreover, as discussed in detail below, although the Veteran reported that Dr. D.B. prescribed psychiatric medication, he stated that he took psychiatric medication only intermittently since service separation.  For these reasons, although psychiatric disorder symptoms manifested during active service, the Board finds that schizophrenia, first diagnosed in 1979, did not manifest to a compensable degree within one year of service separation; therefore, the presumptive provisions for psychosis are not applicable in this case.  38 C.F.R. 
§§ 3.307, 3.309.

In further regard to the question of continuity since service separation, the Veteran underwent a psychiatric evaluation in December 1984 at which he reported first experiencing psychiatric problems in 1971 while he was in the military, although he was unable to specify the nature of those problems.  He then indicated that he had been psychiatrically hospitalized four years prior and again three or four weeks prior.  In 1990, the Social Security Administration (SSA) awarded Social Security Disability benefits based on a primary diagnosis of schizophrenia, and determined that the Veteran's disability began on July 11, 1983.  Thus, the only indication that there were any psychiatric disorder symptoms between separation in 1972 and 1977 or 1978 is the Veteran's statement that he received treatment with a Dr. D.B. just after service separation.  Since these records are not available, and, in light of the discussion below regarding the typical variable nature of schizophrenia symptoms, the Board will resolve any doubt in the Veteran's favor and finds that psychiatric disorder symptoms were continuous since separation.  

The Board also finds that the competent evidence is at least in relative equipoise as to whether the Veteran's currently diagnosed depression and schizophrenia are related to his active service.  There are conflicting medical opinions on the question of whether the Veteran's current psychiatric disorders are related to active service.  The Veteran was afforded a VA examination in June 2008.  The examiner reviewed the Veteran's records and conducted an interview and psychiatric evaluation of the Veteran.  The Veteran denied any pre-military mental health treatment, but stated that he experienced his first auditory hallucinations at the age of eighteen, prior to enlistment.  Then, during active service, while he was stationed in Korea, the Veteran reported that he "cracked up," noting increasing anxiety and difficulty sleeping.  He said that he was overworked and often on "standby," which involved late night calls.  He also reported hearing things and experiencing depressive symptoms, including suicidal ideation, during that time.  He said that he went to a doctor and was given some time off, but that he was able to complete his assignment in Korea and the subsequent eight months of his enlistment without psychiatric hospitalization.  The Veteran reported that he sought mental health treatment with a Dr. D.B. shortly after discharge and was prescribed Thorazine.  He said that he had taken psychiatric medications intermittently since that time.  

The June 2008 VA examiner assessed paranoid type schizophrenia and depression not otherwise specified.  The examiner further noted that the Veteran reported auditory hallucinations in the months prior to military service which became more persistent during active service.  Although the Veteran was able to complete his first enlistment, in the years since his military service, he had struggled to manage auditory hallucinations, paranoid ideation, and occasional visual hallucinations.  The examiner noted that schizophrenia usually emerges in young adulthood, and that there is often a gradual onset with "prodromal" symptoms preceding a psychotic break.  Moreover, the examiner stated that stress is generally considered an aggravating factor for those predisposed toward psychosis.  The VA examiner thus opined that, while the day-to-day stress of military service may have exacerbated the Veteran's pre-existing psychotic symptoms, there is no clear evidence that his military service served as a long-term aggravating factor.  The examiner further opined that, while one could assert that the Veteran's pre-military hallucinatory experiences would have remitted or remained circumscribed were it not for the stress of military service, such an assertion was weak given the normal patterns of emergence for schizophrenia and the worsening of the Veteran's presentation after his service-related stress was removed.  The VA examiner also noted that the Veteran reported the onset of a limited set of depressive symptoms during service, which remained mild and intermittent until his divorce in 1980.  Subsequently, they became more frequent and bothersome to the Veteran.  Therefore, the examiner stated there was no clear relationship between the Veteran's military service and his current depressive symptoms.    

By contrast, the Veteran submitted a September 2009 letter from a private psychiatrist, Dr. S., that contained a favorable opinion.  Dr. S. stated that he reviewed the Veteran's "entire record," and cited to page numbers up through 661 in his report.  The doctor described the findings made on both the 1968 enlistment and 1972 separation examination reports, including the indication of treatment for nervousness in 1970 with no complications or sequelae.  Dr. S. further noted the Veteran's testimony at the October 2007 Board hearing, which included a description of his psychiatric symptoms during service and report of continuous psychiatric symptoms since then.  Based on his review of the record, Dr. S. opined that the episode of paranoia and hallucinations the Veteran experienced during active service constituted a psychotic break.  Dr. S. quoted a portion of the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV), in noting that the modal age of onset of schizophrenia for men is between 18 and 25 years, and the Veteran was between 21 and 22 years of age while stationed in Korea.  Dr. S. further noted that the DSM-IV states that the onset of schizophrenia may be abrupt or insidious, with the slow and gradual development of a variety of signs and symptoms.  Dr. S. also noted that the DSM-IV also states that most studies of the course and outcome in schizophrenia suggest that the course may be variable, with some individuals displaying exacerbations and remissions, whereas others remain chronically ill.  Dr. S. noted that the Veteran reported the onset of auditory hallucinations prior to enlistment at the 2008 VA examination, but elsewhere had stated that these symptoms did not begin until 1970 or 1971, during active service.  In any case, Dr. S. opined that if the Veteran had any schizophrenic symptoms prior to active duty, they were not to the degree that he needed to seek care.  Moreover, Dr. S. opined that the episode of nervousness during active service triggered the treatment for what is now diagnosed as schizophrenia, and it is more likely than not that the Veteran experienced his first psychotic break during active service.  The doctor further noted that the Veteran's symptoms had waxed and waned over the years, reflecting the typical course of schizophrenia.  Finally, Dr. S. opined that the Veteran's depression was most likely secondary to his chronic schizophrenia, since comorbidity of the two is high.    

The Veteran is competent to report the onset of symptoms of depression and schizophrenia, such as anxiety and auditory hallucinations.  See Layno at 465.  Moreover, the 2008 VA examiner appears to have found the Veteran's statements regarding the onset of his symptoms to be credible in reaching his opinion that a psychiatric disorder pre-existed service and was not aggravated by active service.  In this regard, the Board finds the 2008 VA examiner's conclusion that the Veteran had a pre-existing psychiatric disorder prior to enlistment to be inaccurate in light of the negative enlistment examination and lack of any other documented history of symptoms prior to service.  Moreover, in light of the negative enlistment examination report, the Veteran is entitled to the presumption of soundness, and the Veteran's single account of pre-service symptoms does not constitute clear and unmistakable evidence of a pre-existing condition.  38 C.F.R. §§ 1111, 3.304(b) (2011).  

In addition, despite the lack of documentation of any psychiatric treatment just after service separation, the 2008 VA examiner concluded that the Veteran's schizophrenia had worsened after service separation (presumably based on the record of hospitalizations in 1979 and 1984), but appears to have conceded that the "nervousness" experienced by the Veteran during active service was a manifestation, albeit a mild one, of his schizophrenia and depression.  Thus, in essence, the 2008 VA examination report lends support to the Veteran's contention of incurrence of schizophrenia during active service and continuous symptoms since service separation.  Moreover, the VA examiner even concedes that the stress of active service could have aggravated the Veteran's psychiatric disorders.  With regard to depression, the VA examiner also concludes that the Veteran experienced mild depressive symptoms during active service, indicating that depression was, in fact, incurred during active service.  In sum, the 2008 VA examiner's opinion, although seemingly unfavorable to the Veteran, does little to detract from Dr. S.'s favorable conclusions.        

The Board finds that Dr. S.'s September 2009 opinion is competent and probative medical evidence because it is factually accurate, as it appears Dr. S. was informed of the relevant evidence in this case, considered the Veteran's competent statements regarding his in-service psychiatric symptoms as well as his complete medical history, relied on accurate facts, and articulated an opinion that is supported by reasoning.  Resolving reasonable doubt in the Veteran's favor on the question of nexus of currently diagnosed depression and schizophrenia to service, the Board finds that the currently diagnosed depression and schizophrenia were incurred during active service. 

In light of the Veteran's competent statements regarding his in-service psychiatric symptoms, and the competent and probative September 2009 private medical opinion that relates the currently diagnosed depression and schizophrenia to the in-service "nervousness," with the resolution of reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for a psychiatric disorder, to include depression and schizophrenia, are met.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a psychiatric disorder, to include depression and schizophrenia, is granted.  



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


